Exhibit 10.9

AMENDMENT NO. 1 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDMENT (this “Amendment”) is entered into as of December 22, 2008 by and
among Susser Holdings Corporation, a Delaware corporation (the “Company”) and
E.V. Bonner, Jr. (the “Executive”). Any capitalized term used but not defined
herein shall have the meaning ascribed thereto in the Employment Agreement (as
hereinafter defined), except as otherwise provided.

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement, dated as of October 24, 2006 (as amended to the date
hereof, the “Employment Agreement”);

WHEREAS, the parties hereby desire to make certain additional amendments to the
Employment Agreement to reflect the issuance of final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, SSP Partners merged with Stripes LLC on June 30, 2007, and Stripes is
the successor entity to SSP Partners;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

Amendment Replacing References to SSP Partners

 

1. All references to SSP Partners in the Employment Agreement shall be replaced
with references to Stripes LLC.

Amendment Adding Fringe Benefit Anti-Abuse Language

 

2. Section 5(c) of the Employment Agreement is hereby amended to add the
following language after the last sentence as follows:

Notwithstanding anything in the Agreement to the contrary, any reimbursements by
the Company to the Executive of any eligible expenses under this Agreement,
including, without limitation any reimbursements pursuant to Section 5(c) or
Section 12, that are not excludable from Executive’s income for federal income
tax purposes (the “Taxable Reimbursements”) shall be made by no later than the
earlier of the date on which they normally would be made pursuant to Company
policies or the last day of the taxable year of the Executive following the year
in which the expense was incurred. The amount of any Taxable Reimbursements to
be provided to the Executive during any taxable year of the Executive shall not
affect the expenses eligible for reimbursement in any other taxable year of the
Executive. The right to any Taxable Reimbursement shall not be subject to
liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

Amendments Clarifying Time of Payments of Certain Separation Payments

 

3. Section 8(a)(i) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

(i) Stripes LLC shall pay Executive’s beneficiary, in a lump sum as soon as
practicable following the Date of Termination, but in no event later than the
15th day of the third month of the year following the year in which the Date of
Termination occurs, (A) Executive’s accrued but unpaid Base Salary and bonus
through the Date of Termination, (B) Executive’s accrued vacation pay through
the Date of Termination and (C) a pro-rata portion of Executive’s target bonus
for the year in which the termination of employment occurs;

 

4. Section 8(b)(i) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

(i) Stripes LLC shall pay Executive, in a lump sum as soon as practicable
following the Date of Termination, but in no event later than the 15th day of
the third month of the year following the year in which the Date of Termination
occurs, (A) his accrued but unpaid Base Salary and bonus through the Date of
Termination, (B) accrued vacation pay through the Date of Termination and (C) a
pro-rata portion of his target bonus for the year in which the termination of
employment occurs

 

5. Section 8(d)(i) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

(i) Stripes LLC shall pay Executive his accrued but unpaid Base Salary and to
the extent permitted by the Company’s vacation policy, his accrued vacation pay
through the Date of Termination, as soon as practicable following the Date of
Termination, but in no event later than the 15th day of the third month of the
year following the year in which the Date of Termination occurs;

Amendments Designating Separation Payments as “Separate Payments” and Specifying
Fixed Payment Dates.

 

6. Section 8(c) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

(c) Termination By Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, subject to (i) Executive’s execution of an effective
General Release of Claims (i.e., not revoked) in the form attached hereto as
Exhibit B (the “Release”) in accordance with the Release within fifty-three
(53) days following Executive’s termination of employment and (ii) his
compliance with Section 10, then:

(i) Stripes LLC shall pay Executive (A) in five (5) cash installments, with each
such installment hereby designated a separate payment, an amount equal to 200%
of the then current Base Salary as follows: a first installment of 100% of the
then current Base Salary

 

2



--------------------------------------------------------------------------------

paid on the first business day following fifty-three (53) days following his
termination of employment, the second (2nd) through fifth (5th) installments in
equal amounts of 25% of the then current Base Salary, with the second
installment payable on the first anniversary of the Date of Termination and the
third (3rd) through fifth (5th) installments payable in 4 month intervals
thereafter ending on the second anniversary of the Date of Termination; (B) in a
lump sum on the first business day following fifty-three (53) days following his
termination (i) any earned and accrued but unpaid bonus, and (ii) any accrued
vacation pay through the Date of Termination;

(ii) Stripes LLC shall pay (A) the full premium for the Executive’s and any
covered beneficiary’s coverage under COBRA health continuation benefits over the
eighteen (18) month period immediately following the date of termination, and
(B) if the Executive has not obtained health benefit coverage following the
expiration of the eighteen (18) month COBRA period, a cash amount equal to six
(6) months of the COBRA premium (with the understanding that any payment made
pursuant to clause (A) or (B) will constitute a taxable benefit to the
Executive);

(iii) Stripes LLC shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iv) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of Stripes LLC or the Company, excluding,
however, any benefits under any severance plan maintained by Stripes LLC or the
Company.

Amendment Revising Section 409A General Compliance Provision:

 

6. Section 22 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following

Section 409A Compliance. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Internal Revenue Code of
1986, as amended and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof (“Section 409A”).
Notwithstanding any other provision of the Agreement to the contrary, (A) (i) if
Executive is a “specified employee,” as defined in Section 409A, on the date of
Executive’s termination of employment, no payment of “deferred compensation,” as
defined in Section 409A, under this Agreement shall be made to Executive during
the period lasting six months from the date of termination (or, if earlier than
the end of the six-month period, the date of death of the Executive) unless the
Company determines that there is no reasonable basis for believing that making
such payment would cause the Executive to suffer any adverse tax consequences
pursuant to Section 409A and (ii) if any payment to the Executive is delayed
pursuant to the immediately preceding sentence, such payment instead shall be
made on the first business day following the expiration of the six-month period
referred to in that sentence, (B) if any other payments of money or other
benefits due to Executive

 

3



--------------------------------------------------------------------------------

hereunder could cause the application of an accelerated or additional tax under
Section 409A, the Company may (i) adopt such amendments to the Agreement,
including amendments with retroactive effect, that the Company determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Agreement and/or (ii) take such other actions as the Company
determines necessary or appropriate to comply with the requirements of
Section 409A, and (C) for purposes of this Agreement, “termination of
employment,” “Date of Termination” or any similar references shall mean
Executive’s “separation from service,” as defined in Section 1.409A-1(h) of the
Department of Treasury final regulations, including the default presumptions.
The Company shall consult with Executive in good faith regarding the
implementation of this Section 22; provided that none of the Company, any of its
affiliates, or any of its employees or representatives shall have any liability
to Executive with respect thereto.

Miscellaneous

 

7. Entire Agreement. The Employment Agreement, as amended by this Amendment,
constitutes the complete and exclusive understanding of the parties with respect
to the Executive’s employment and supersedes any other prior oral or written
agreements, arrangements or understandings between the Executive and the
Company.

 

8. Full Force. Except as set forth in this Amendment, the Employment Agreement
remains in full force and effect.

 

9. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

SUSSER HOLDINGS CORPORATION By:  

/s/ Sam L. Susser

Name:   Sam L. Susser Title:   President and CEO For Purposes of the Amendments
to Sections 5, 8 and 12 of the Employment Agreement: STRIPES LLC By:  

/s/ Sam L. Susser

Name:   Sam L. Susser Title:   President and CEO EXECUTIVE  

/s/ E.V. Bonner, Jr.

Name:   E.V. BONNER, JR. Title:  

Executive Vice President and General

Counsel of the Company

 

5